Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 Feb 2022 has been entered.

Status of Claims
This action is in reply to the request for continued examination filed on 23 Feb 2022.
Claims 1 and 12 were amended.
Claims 1-20 are currently pending and have been examined.

Response to Arguments
Regarding the priority of the Application
Applicant's arguments filed 5 Nov 2021 have been fully considered but they are not persuasive. As noted in the non-final application, the provisional application fails to disclose “calendar” or anything akin to a user “schedule”, and the disclosure pertaining to the communication with the user device in paragraphs [0015], [0019], [0034], and [0035] fails to disclose or reasonably suggest accessing calendar data from the user device. Thus, even in light of agreement as to what paragraphs 0015-0017, 0019 and 0025 disclose, they do not disclose the calendar access function of claim 10. Therefore, the priority date of claim 10 remains 28 Apr 2017.
Regarding the rejection of claims 1-19 under 35 U.S.C. 101
Applicant's arguments have been fully considered but they are not persuasive. Applicant asserts that the “geographically distributed aspect of the invention… improves retail technology in a way that cannot reasonably be performed by a human or a mental process” because of “the complete quantities of data that are maintained, access and controlled to support the continued operation even when one or more portions of the system are prevented from operating in a certain geographic area.” Applicant’s remarks, p. 13. Applicant similarly asserts that “Such prioritization across geographically distributed systems for one or more geographic areas and through the distributed processing cannot reasonably be performed by a human analog within a reasonable time to implement the reserving and rescheduling.” Applicant’s remarks, p. 14.  This is not persuasive. As an initial matter, there is no recitation of a requisite amount of data in the claims.  The claims merely recite “multiple scheduled product deliveries,” which requires a reading of only more than one delivery. Moreover, a human analog could perform the same function of the claimed invention, even with hundreds or potentially thousands of deliveries if provided the same input and an ability to contact the impacted users. In order for a machine to add significantly more or a practical application of the abstract idea, it must “play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.” MPEP 2106.05(b)(III), citing Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). Therefore, even if the system could perform the claimed solution more quickly than a human analog, the human analog could still perform the claimed solution, and the recited computing elements do not “play a significant part in permitting the claimed method to be performed.” 
Applicant next asserts that “the claims cannot reasonably be considered "certain methods of organizing human activity" because the claims are not directed to the enumerated sub-groupings of fundamental economic principles, commercial or legal interactions, or managing personal behavior, relationships or interactions between people,” and that “the claims are directed to a distributed computational system that includes multiple different system components that cooperatively operate to provide redundancy and/or duplicity to ensure continued operation even in the event of an system failure of one or more portions of the system in a geographic area where an interruption condition occurs,” which Applicant asserts renders the claims eligible. Applicant’s remarks, p. 13. Applicant similarly asserts that “There is nothing in the claims regarding purchases or any other exchange for revenue, and thus is not a commercial interaction,” and that “the claims are directed to a system and process that improves retail technology and applies control of physical components of the system in the managing large scale retail systems that control deliveries,” which Applicant asserts renders the claims eligible. Applicant’s remarks, p. 14. This is not persuasive. Commercial interactions “include agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations.” MPEP 2106.04(a)(2)(II)(B). Here, a courier service has been contracted to execute the deliveries of products to customers, incurring a contractual obligation to complete the delivery. Therefore, the claims recite a commercial interaction. Additionally, particular steps are recited for rectifying a disruption to that commercial interaction, constituting at least one of managing personal, interpersonal, or business relationships. Even if the system provides redundancy to ensure continued operation, this is an improvement to the abstract idea, allowing the contractual obligation to be fulfilled in a timely manner even in the event of a disruption. An improvement in the abstract idea itself is not an improvement in technology. MPEP 2106.05(a)(II). 
Applicant next asserts that the system applies “specific sets of unconventional rules in a real world application (consistent with MCRO) to identify, based on different factors, if and when previously scheduled deliveries are to be interrupted,” that “the system applies rules in controlling different system components to cancel scheduled deliveries, and controls system components through the application of predefined, unconventional rules to reserve subsequent time periods,” and that “None of these are associated with or constitute a commercial interaction or the organization of human activities” because “the system cannot be implemented by human activity because the system requires the cooperative operation of multiple system components distributed over multiple different geographic locations providing redundancy in an event of an interruption of one or more of the system components at one or more of the geographic locations.” Applicant’s remarks, p. 14. This is not persuasive. Human analogs could perform the claimed solution, and, as noted above, doing so more quickly on a computer is insufficient to result in significantly more. That the geographically distributed elements provide redundancy is a result of the geographic distribution of otherwise generically recited computing elements, but it does not change the structure or function of the system. If provided the same inputs and given an ability to contact the user, such as using a telephone as a tool, the claimed invention could still be achieved using a human analog.  
Similarly, Applicant asserts that “these system components applying unconventional rules that improve the operation of these system components to preform functions that could not be performed by a human, could not be performed in a human mind, and are not directed to organizing human activity.” Applicant’s remarks, p. 15. Applicant makes similar arguments on p. 16. This is not persuasive. If one were to replace “processors” and “control circuit” with human operators throughout Applicant’s independent claims, the entirety of the claimed function could still be achieved. As noted above, in determining whether the use of the machine is integral to the claimed function, it must “play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.” MPEP 2106.05(b)(II), citing Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). Here, because the claims could be performed by a human analog, even if more slowly, the claimed additional elements do not “play a significant part in permitting the claimed method to be performed,” and are insufficient to result in significantly more than or a practical application of the abstract idea. 
Applicant next asserts that the claims are eligible because they “do not attempt to protect contracts, legal obligations, advertising, marketing, sales or business relations.” Applicant’s remarks, p. 15. This is not persuasive, because this is not the standard for determining whether the claims recite an abstract idea. Rather the standard is “whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.” MPEP 2106.04(II)(1). Here, Applicant’s claims recite rescheduling impacted deliveries. This is a recitation of at least one of a contractual obligation to complete a delivery as requested by a customer or managing a business relationship but completing deliveries. Therefore, the claims do recite an abstract idea. 
Applicant next asserts that independent claims 1 and 12 “provide in part for the control of multiple different systems components that are geographically distributed that improve retail technology to provide redundancy and enhanced operation in the event of interruption,” and therefore “are consistent with claim 2 of Example 45” of the eligibility examples. Applicant’s remarks, pp. 17-18. Specifically, Applicant asserts that the claim in example 45 “provides for the obtaining of measurement information, using that information to determine a extent of control and controlling system components to effect the intended curing based on the determined control,” and that Applicant’s pending claims “similarly use information through a geographically distributed system of multiple components that cooperatively” reschedule the deliveries. Id. However, as noted in the discussion of claim 45, “the claimed controller avoids the technical problems associated with undercure and overcure, which would otherwise negatively affect the cured polyurethane’s strength and wear performance.” Id, p. 24. Here, in contrast, the problem of impacted and delayed deliveries is not a technical problem, but a business problem. A human operator could reasonably achieve the same function as claimed by Applicant’s independent claims 1 and 12. Therefore, Applicant’s claimed invention recites an improvement to the commercial interaction, rather than an improvement to a technical problem. 
Applicant next asserts that “Applicant has demonstrated above that the claimed invention, when considered as a whole, is integrated into a practical application that provides technological improvement to delivery technologies.” Applicant’s remarks, p. 18. Similarly, Applicant asserts that the claims “are directed to improved technology to enhance the operation of retail systems through distributed processing and redundancy to identify an interrupt condition, interrupt deliveries, and reserve time for subsequent rescheduling and prioritize rescheduling,” and that “[t]here is no commercial interaction and instead an improvement in the technology to enable a system to control the scheduling of deliveries.” Id.  This is not persuasive. For the reasons set forth above, Applicant’s claims recite a business solution to a business problem, implemented in computing technology as a tool. Even if the claims result in an improved system for enhancing “the operation of retail systems through distributed processing and redundancy to identify an interrupt condition,” this is a business solution to a business problem. An improvement to the abstract idea itself is not an improvement in technology. MPEP 2106.05(a)(II). The rejection is maintained. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/329396, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 10 recites, in relevant part, “wherein the delivery scheduling system… accesses calendar data from the user devices, determines from the calendar data for at least the first customer of the set of multiple different customers an availability for rescheduling.” Applicant’s provisional specification does not disclose or reasonably suggest accessing calendar data from a user device. Neither “calendar” nor user “schedule” appear in the provisional specification, and the disclosure pertaining to the communication with the user device in paragraphs [0015], [0019], [0034], and [0035] fails to disclose or reasonably suggest accessing calendar data from the user device. This function is disclosed in the parent application 15581294. Therefore, the priority date of claim 10 is the filing date of parent application 15/581294, which is 28 Apr 2017.

Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: claims 1-11 and 20 recite a system, and claims 12-19 recite a method. These are statutory categories.  
Step 2A, prong 1: The independent claims recite accessing a set of one or more cancellation rules; applying one or more of the set of the one or more cancellation rules to a plurality of sets of different conditions corresponding to different geographic areas and identifying, corresponding to a first retail shopping facility, that an interruption condition exists for at least a subsequent first delivery day, wherein the interruption condition comprises a condition having a predefined relationship with a safety threshold; identifying multiple scheduled product deliveries of the one or more product deliveries, scheduled to be delivered from the first retail shopping facility on the first delivery day, that are to be halted as a result of the interruption condition; accessing and applying a set of one or more time reserving rules and identifying a non-interrupted second delivery day that occurs in time after the first delivery day; reserving at least a portion of the second delivery day to be available to allow customers associated with halted product deliveries to reschedule the halted product deliveries, wherein the portion of the second delivery date that is reserved is based on historic numbers of customers that rescheduled halted product deliveries relative to a corresponding number of the halted product deliveries, and block the reserved portion of the second delivery day prioritizing rescheduling to the customers associated with the halted product deliveries and further prevent previously unscheduled deliveries associated with the first shopping facility from being scheduled during the reserved portion of the second delivery day; rescheduling a delivery of at least a first halted product delivery during the reserved portion of the second delivery day based on communication from a first customer; and wherein the geographic distribution of one or more of the delivery scheduling system, the cancellation system and/or the time reserving system enables continued operation of the respective one or more of the delivery scheduling system, the cancellation system and/or the time reserving system at one or more other geographic locations different than the first geographic area when operation of a portion of the delivery scheduling system, a portion of the cancellation system and/or a portion of the time reserving system in the first geographic area is interrupted during at least in part on the interruption condition. Rescheduling interrupted deliveries is a commercial interaction which falls within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements. In independent claim 1, the additional elements are a system of a plurality of distributed scheduling processors, a geographically distributed network, a plurality of cancellation processors, and a plurality of reserving processors. In independent claim 12, the additional elements are a delivery scheduling control circuit, a delivery scheduling system, a processor, a geographically distributed network, a cancellation processor, a time reserving processor. Applicant’s originally filed specification discloses that the system may comprise a control circuit or one or more processors (paragraph [0050]), and that the network may include any one or all of generically recited network types (paragraphs [0012], [0040], and [0050]). Other than a nominal designation by their assigned function in Applicant’s claims, there is no indication that the systems, processors, and network are anything other than generically recited computing elements. The combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Applicant has amended the claims to recite “wherein the geographic distribution of one or more of the delivery scheduling system, the cancellation system and/or the time reserving system enables continued operation of the respective one or more of the delivery scheduling system, the cancellation system and/or the time reserving system at one or more other geographic locations different than the first geographic area when operation of a portion of the delivery scheduling system, a portion of the cancellation system and/or a portion of the time reserving system in the first geographic area is interrupted during at least in part on the interruption condition.” This is a statement of intended result. There is no functional or structural difference between the claim presented with and without this limitation; it is merely a positive recitation of the outcome of the geographic distribution of the otherwise generically recited computing elements. 
Step 2B: The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Applicant has amended the independent claims to repeatedly recite that the processors are “distributed over the multiple different geographic locations” and “cooperatively operate providing redundancy in an event of an interruption of one or more of the plurality of cancellation processors at one or more of the geographic locations.” Applicant’s originally filed specification expressly identifies that “one or more of the systems and/or databases 122 and/or portions of the data maintained in the databases are duplicated to enable multiple sources of access while providing redundancy in an event of one or more failures,” which discloses electronic record keeping. Applicant’s originally filed disclosure, paragraph [0013]. Therefore, the redundancy provided by the distributed systems is analogous to at least electronic record keeping, and may also reasonably be construed as one or more of storing and retrieving information in memory, performing repetitive calculations, and receiving or transmitting data over a network, which have all been found by the courts to be well-understood, routine, and conventional functions. MPEP 2106.05(d)(I). Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.
Step 2A, prong 1: The dependent claims further define the abstract idea with additional steps that constitute a commercial interaction, rules to be followed, or managing relationships between people, which fall within the “certain methods of organizing human activity” grouping of abstract ideas. Claims 2 and 13 recite limiting the delivery times available to a customer based on a customer location. Claims 3 and 14 recite sending a notification to a customer regarding a delivery opportunity. Claims 4 and 15 recite providing access to a schedule with available times to a customer. Claims 5 and 16 recite rescheduling the delivery without delaying already scheduled deliveries for the second date. Claims 6 and 17 recite determining an amount of the second delivery day to reserve based on the historic number of customers that reschedule halted deliveries and the number of the halted deliveries. Claims 7 and 18 recite identifying products that have yet to be picked that are in the halted deliveries, issuing instructions to define the picking schedules for these products, and issuing instructions to define sub-delivery routes for the picking schedules for batching. Claims 8 and 19 recite instructing a delivery vehicle to return from delivering a first batch to be loaded with a second batch. Claim 9 recites identifying products thought to be more in demand based on an interruption type. Claim 10 recites collecting user calendar data for analysis with the rescheduling rules and displaying the results of the analysis. Claim 11 recites collecting user location information for analysis with the rescheduling rules and displaying the results of the analysis. Claim 20 recites generating a notification in response to the cancellation of the of the first halted product delivery intended for the first customer and allowing the first customer to see available times and select a rescheduled delivery time. All of these steps are at least one of a commercial interaction, rules to be followed, or managing relationships between people, which fall within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: The dependent claims do not integrate the judicial exception into a practical application because the additional elements are generically recited computing elements. In claims 2-3, 5-9, 13-14, and 16-19 there are no additional elements recited, so they are subject to the analysis of their parent claims set forth above. In claims 4 and 15 the additional element is a communication system, which Applicant discloses as including “one or more control circuits and/or systems communicatively coupled with multiple communication transceivers each configured to communication in accordance with one or more communication methods.” Applicant’s originally filed specification, paragraph [0019]. Therefore, this is a generically recited computing element. In claims 10 and 11, the additional element is a user device. Applicant’s originally filed specification discloses in paragraph [0041] that the user devices may be smart phones, tablets, smart TVs, computers, laptops “and so forth.” Therefore, these are generically recited computing elements. The collecting step is recited at a high level of generality and amounts to mere data gathering, which is insignificant extra solution activity. See at least MPEP 2106.05(I)(A) and 2106.05(g). The combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Newly presented claim 20 recites that the alert is generated on a user’s device through a software application running thereon, by which the delivery scheduling system controls the customer computing device to display the alert and the scheduling information. Collecting information, analyzing it, and displaying certain results of the collection and analysis has been found by the courts to be insufficient to show an improvement in technology. MPEP 2106.05(a)(II), citing TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 612-13, 118 USPQ2d 1744, 1747 (Fed. Cir. 2016)
Step 2B: The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.

Point of Novelty
U.S. Patent Publication No. 2014/0046585 to Morris et. al. (“Morris”) in view of U.S. Patent Publication No. 2001/0047285 to Borders et. al. (“Borders”) in view of U.S. Patent Publication No. 2017/0149722 to Acuna et. al. (“Acuna”) discloses a system for controlling disruption of deliveries based on an interruption condition. Morris discloses a system in which thresholds for safety alerts, emergency conditions, accident information, etc. may be used to trigger route recalculation for deliveries. See at least paragraphs [0069], [0091], [0064]. Morris also discloses integrating those deliveries into a later schedule, such as after the event has ended. See at least paragraphs [0080], [0082], [0084]. Morris also discloses that the system may reschedule deliveries based on the priority and classification of the customer, that a customer profile may include delivery windows and preferences, and that the recalculation may be based on information from the customer profile. See at least paragraphs [0084], [0039], and [0064].  
Borders discloses that scheduling deliveries may be based on ranks of customers, and that only those windows available to a particular customer based on their ranks may be presented to the customer. See at least paragraph [0092]. Borders also disclose that capacity allocation history is used to determine current allocation, which discloses a number of orders by customer rank relative to a corresponding number of total product deliveries. See at least paragraphs [0109]. [0111], and fig. 10.  
Acuna discloses that a customer priority may be based on a level of inconvenience a customer has experienced, such as delays. Acuna, paragraph [0032].  
However, the prior art does not disclose, or fairly suggest, reserving a portion of a delivery day based on historic numbers of customers that rescheduled halted product deliveries relative to a corresponding number of the halted product deliveries.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        
/EMMETT K. WALSH/Primary Examiner, Art Unit 3628